Wright, J.,
concurring in part and dissenting in part. I agree with the majority that sufficient questions of material fact exist for Davenport to withstand a motion for summary judgment. I believe, however, that this court should go one step further and lay to rest the Ohio rule that prohibits courts from imputing to a corporation the knowledge of a corporate agent which was acquired before that agent was employed by the corporation.
The general rule is that relevant knowledge is imputed to the corporation or principal in such a situation. See Restatement of the Law 2d, Agency (1958) 602, Section 276. The time when the knowledge is acquired should be relevant only to draw the appropriate inference as to the existence of knowledge. If the knowledge was acquired either before the agency relationship existed or while the agent was not acting for the purposes of the principal and the agent has forgotten the knowledge, the principal would not be held liable because the agent had no duty to the principal to remember it. Id. at 603-604, Comment b. Likewise, the knowledge would not be imputed to the principal if the agent acquired it while acting in a position of confidentiality. See The Distilled Spirits (1871), 78 U.S. 356. Knowledge would be imputed only if it can reasonably be said to be present in the agent’s mind while he was acting for the principal or if it was acquired so recently as to raise the presumption that he still retained it in his mind. See id.; Phelan v. Middle States Oil Corp. (C.A. 2, 1954), 210 F. 2d 360; McSweeney v. Prudential Ins. Co. of America (C.A. 4, 1942), 128 F. 2d 660, 665.
This general rule makes much more sense than the so-called Ohio rule. See Brown v. Logan Clay Products Co. (App. 1929), 7 Ohio Law Abs. 515; Alt v. Weber (Superior Ct. 1888), 10 Ohio Dec. Rep. 371. In fact, the Ohio rule is not absolute. In Brown, the court noted that when action relating to the agent’s previously acquired knowledge is taken by the principal after the agent became associated with the principal it may be inferred that the action was taken with such knowledge as the agent previously had. Herbert A. Van Dyke’s post-incorporation actions in servicing Fisher’s skyworker would permit an inference that he was acting with previously acquired knowledge about such units.
A person often is employed by a corporation because of his specialized knowledge, obtained through either educational training or job experience. It is illogical to hold that the person does not have this knowledge for purposes of corporate liability. This court should overrule the court of appeals to the extent that it held that any knowledge acquired by Van Dyke before the incorporation of Skyworker could not be imputed to the corporation for purposes of this case. On remand, Davenport should be required to establish that it would be reasonable to infer that Van Dyke knew of the dangerous condition of the rod-end assembly in the Fisher skyworker.
Sweeney and C. Brown, JJ., concur in the foregoing opinion.